Citation Nr: 0429207	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned in May 2004.  A 
transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a compensable rating is warranted 
for his service connected bilateral hearing loss.  He claims 
that as a result of his hearing loss he has problems 
conversing with others.  During his May 2004 Travel Board 
hearing, the veteran testified that his hearing loss has 
worsened since his last VA examination.  He last underwent VA 
audiological examination in February 2003.  While the Board 
is not required to direct a new examination simply because of 
the passage of time, VA's General Counsel has indicated that 
a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination.  VAOPGCPREC 
11-95 (April 7, 1995).

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Subsequent to the May 2004 Travel Board hearing, the veteran 
submitted additional evidence consisting of a May 2004 report 
of private audiology examination.  A waiver of initial 
consideration by the AOJ was not provided with respect to 
this additional evidence.  In light of the foregoing, this 
case must be remanded to the RO for review of the new 
evidence.

In view of the above, this matter is REMANDED to the RO for  
the following action:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran 
and, with his assistance, obtain copies 
of all available records, VA and private, 
relating to treatment he has received 
since July 2002 for his service-connected 
bilateral hearing loss.  The attention of 
the RO is specifically directed to copies 
of examination reports ordered by the 
veteran's employer, to which he referred 
during his May 2004 Travel Board hearing.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to determine the severity of 
his bilateral hearing loss.  All 
necessary tests should be accomplished, 
including audiometric studies and speech 
reception thresholds.  All clinical 
findings must be reported in detail.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




